                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------- X
JOSEPH CAYETANO, KELVIN GARCIA,
and DENIS ANTONIO MARIN
FERNANDEZ, on behalf of themselves,                          Case No.: 1:20-cv-04777 (CBA) (LB)
FLSA Collective Plaintiffs, and the Class,

                          Plaintiffs,
                                                             STIPULATION
        vs.

QUALITY FACILITY SOLUTIONS CORP
d/b/a QUALITY FLOORSHINE
d/b/a QFS, and
BIM CLEANING SERVICES INC.,

                           Defendants.
-------------------------------------------------------- X
         PLEASE TAKE NOTICE that plaintiffs and defendant BIM Cleaning Services Inc.

(“defendant BIM”) in the above captioned matter have agreed to extend the date for defendant

BIM to move, answer or otherwise respond to the Amended Complaint, until on or before

September 10, 2021.

        As a result, the parties respectfully request the Court to So Order the parties’ agreement in

such regard.

                                                             Respectfully submitted,

                                                             BRANDON J. BRODERICK
                                                             Attorneys for defendant BIM

                                                             By: s// Marc W. Garbar
                                                                     Marc W. Garbar, Esq.
                                                                     65 State Route 4 East
                                                                     River Edge, NJ 07661
                                                                     (201) 853-1505
                                                                     mgarbar@201employmentlaw.com
Dated: August 13, 2021
